Exhibit 10.26

 

 

 

 

 

MEADWESTVACO CORPORATION RETIREMENT RESTORATION PLAN

 

 

Effective January 1, 2009, except as otherwise provided

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1.  INTRODUCTION

   1

1.01.

   History of the Plan    1

1.02.

   Overview and Purposes of the Plan    2

1.03.

   Section 409A of the Internal Revenue Code    2

1.04.

   Effective Date    3

ARTICLE 2.  DEFINITIONS AND CONSTRUCTION

   4

2.01.

   Definitions    4

2.02.

   Construction    7

2.03.

   Timing of Payments    7

ARTICLE 3.  ELIGIBILITY, PARTICIPATION, AND VESTING

   8

3.01.

   Eligibility and Participation    8

3.02.

   Vesting    8

ARTICLE 4.  AMOUNT AND PAYMENT OF BENEFITS

   9

4.01.

   Amount of Benefits    9

4.02.

   Form and Time of Benefit Payments    9

4.03.

   Death Benefits    11

ARTICLE 5.  PLAN ADMINISTRATION

   13

5.01.

   Plan Administrator    13

5.02.

   Interpretations    13

5.03.

   Elections and Designations    13

5.04.

   Claims    13

ARTICLE 6.  AMENDMENT, MERGER, AND TERMINATION OF PLAN

   14

6.01.

   Amendment of the Plan    14

6.02.

   Termination of the Plan    14

6.03.

   Design Decisions    14

ARTICLE 7.  MISCELLANEOUS PROVISIONS

   15

7.01.

   Employment Rights Not Affected by Plan    15

7.02.

   Integration Clause    15

7.03.

   Doubt as to Identity    15

7.04.

   Consistency of Payment Forms in Benefit Calculations    15

7.05.

   Discretion to Accelerate Payments    16

7.06.

   Payment Medium    16

7.07.

   Obligations to Make Payments    16

7.08.

   Liability Limited    16

7.09.

   Overpayments    16

7.10.

   Incapacity and Minor Status    16

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   TABLE OF CONTENTS



--------------------------------------------------------------------------------

7.11.

   Assignment and Liens    17

7.12.

   Withholding Taxes    17

7.13.

   Titles and Headings Not to Control    17

7.14.

   Notice of Process    17

7.15.

   Governing Law and Limitation on Actions    17

7.16.

   Class Action Forum Selection Clause    18

7.17.

   Severability    18

7.18.

   Complete Statement of Plan    18

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   TABLE OF CONTENTS



--------------------------------------------------------------------------------

ARTICLE 1. INTRODUCTION

 

1.01. HISTORY OF THE PLAN

 

(a) Immediately before January 1, 2003, The Mead Corporation and Westvaco
Corporation sponsored, inter alia, the following four supplemental and excess
benefit plans for the benefit of certain of their employees:

 

  (1) The Mead Corporation Section 415 Excess Benefit Plan, which was a defined
benefit plan designed to supplement the amount of any pension payable to or on
account of any employee or former employee of the Mead Corporation and certain
of its affiliates from the Mead Retirement Plan to the extent that such
employee’s or former employee’s pension from the Mead Retirement Plan was
limited as a result of section 415 of the Internal Revenue Code.

 

  (2) The Mead Corporation Excess Earnings Benefit Plan, which was a defined
benefit plan designed to supplement the amount of benefits payable to or on
account of any employee or former employee of the Mead Corporation and certain
of its subsidiaries from the Mead Corporation retirement and pension plans to
the extent that such benefits were limited as a result of section 401(a)(17) of
the Internal Revenue Code.

 

  (3) The Westvaco Corporation Retirement Income Restoration Plan, which was a
defined benefit plan designed to supplement the amount of benefits payable to or
on account of any employee or former employee of Westvaco Corporation and
certain of its subsidiaries from the Westvaco Corporation retirement and pension
plans to the extent that such benefits were limited as a result of section
401(a)(17) of the Internal Revenue Code.

 

  (4) The Westvaco Corporation Excess Benefit Plan, which was a combination
defined benefit and defined contribution plan designed to supplement the amount
of benefits payable to or on account of any employee or former employee of
Westvaco Corporation and certain of its subsidiaries from the Westvaco
Corporation retirement and pension plans and/or the Westvaco Corporation Savings
and Investment Plan for Salaried Employees to the extent that such benefits were
limited as a result of section 415 of the Internal Revenue Code.

 

(b) Effective January 1, 2003, all or portions of the Mead Corporation
Section 415 Excess Benefit Plan, the Mead Corporation Excess Earnings Benefit
Plan, the Westvaco Corporation Retirement Income Restoration Plan and the
Westvaco Corporation Excess Benefit Plan (the “Predecessor Plans”) were merged
into the MeadWestvaco Corporation Retirement Restoration Plan (the “Plan”). With
respect to participants whose benefits were transferred to the Plan as a result
of the merger, the accrued benefits and liabilities under the Predecessor Plans
immediately before the merger became accrued benefits and liabilities under this
Plan immediately after the merger. To the extent required by the plan documents
for the Predecessor Plans, the accrued benefits under the Predecessor Plans that
were transferred to this Plan shall not be reduced as a result of the transfer.

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   PAGE 1



--------------------------------------------------------------------------------

(c) The Plan is a single plan sponsored by MeadWestvaco Corporation.

 

1.02. OVERVIEW AND PURPOSES OF THE PLAN

 

(a) The benefits provided under the Plan are linked to the benefits provided
under the MeadWestvaco Corporation Retirement Plan for Salaried and
Non-Bargained Hourly Employees and certain other defined benefit pension plans
that are qualified under section 401(a) of the Code and are sponsored by the
Employer. The purpose of the Plan is to restore certain retirement benefits that
cannot be provided under such tax-qualified defined benefit plans by reason of
the limits required by sections 401(a)(17) and/or 415 of the Internal Revenue
Code of 1986, as amended.

 

(b) The Plan is unfunded and benefits due under the Plan remain subject to
claims of the Company’s general creditors in the event of the Company’s
bankruptcy or insolvency. Benefits due under the Plan shall be payable from the
general assets of the Employers or, in the sole discretion of the Plan
Administrator, from the assets of the Company or from any unsecured (“rabbi”)
trust or similar arrangement, the assets of which shall be subject to the claims
of the Company’s general creditors in the event of the Company’s bankruptcy or
insolvency.

 

(c) The Plan is maintained primarily for the purpose of providing deferred
compensation for a select group of management and/or highly compensated
employees of the Company. The Plan shall not be subject to the participation and
vesting requirements, funding provisions, or fiduciary duty rules (Parts 2, 3,
and 4 of Title I) of ERISA.

 

1.03. SECTION 409A OF THE INTERNAL REVENUE CODE

 

(a) Effective January 1, 2005:

 

  (1) All benefits under the Plan shall be subject to section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”);

 

  (2) The Plan shall comply with the requirements of, and shall be operated,
administered, and interpreted in accordance with section 409A of the Code,
except to the extent permitted by transition relief issued by the Internal
Revenue Service; and

 

  (3) For the period from January 1, 2005 through December 31, 2008, the Company
and the Plan Administrator had sole discretion to override the terms set forth
in the plan document for the Plan to the extent that either the Company or the
Plan Administrator determined to be necessary or appropriate to comply with a
good-faith, reasonable interpretation of the requirements of section 409A of the
Code.

 

  (4) If the Company or Plan Administrator determines that any provision of the
Plan is or might be inconsistent with the restrictions imposed by section 409A
of the Code, such provision shall be deemed to be amended to the extent that the
Company or Plan Administrator determines is necessary to bring it into
compliance with the requirements of section 409A of the Code. Any such deemed
amendment shall be effective as of the earliest date such amendment is necessary
under section 409A of the Code.

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   PAGE 2



--------------------------------------------------------------------------------

(b) No provision in the Plan shall be interpreted or construed to (1) create any
liability for the Company or any Affiliate, or any of their employees, officers,
directors, or other service providers, related to a failure to comply with
section 409A, or (2) transfer any liability for a failure to comply with section
409A from a Participant or other individual to the Company or any Affiliate, or
any of their employees, officers, directors, or other service providers.

 

1.04. EFFECTIVE DATE

Except where a particular provision of the Plan specifies a different effective
date for that provision, this restatement of the Plan shall be effective
January 1, 2009, and the provisions of this Plan document shall not affect Plan
benefits for which payments commenced before January 1, 2009.

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   PAGE 3



--------------------------------------------------------------------------------

ARTICLE 2. DEFINITIONS AND CONSTRUCTION

 

2.01. DEFINITIONS

For purposes of the Plan, unless the context clearly or necessarily indicates
the contrary, the following words and phrases shall have the meaning set forth
in the definitions below:

 

(a) “Actual Commencement Date” means, for any Participant, the date on which
payments under the Plan to such Participant commence, in accordance with
Section 4.02(b).

 

(b) “Affiliate” shall mean, with respect to each Employer, any person or entity
that is required to be combined with such Employer as a single employer under
Section 414(b) or (c) of the Code, except that the 80 percent ownership standard
prescribed by Section 1563(a)(1), (2), and (3) of the Code and Treas. Reg.
§ 1.414(c)-2 shall be replaced with a 50 percent ownership standard.

 

(c) “Annuity Component” means the portion of a Legacy Mead Participant’s
Supplemental FAP Benefit that is paid in the form of an annuity, as described in
Section 4.01(c)(2).

 

(d) “Beneficiary” means, for any Participant who dies, the person(s) designated
by the Participant as his beneficiary(ies) (or contingent annuitant or similar
survivor entitled to a benefit after the Participant’s death) under the
Qualified Plan. If the Participant has not designated a beneficiary under the
Qualified Plan, his Beneficiary shall be (1) his surviving Spouse, if any, or
(2) if he does not have a Surviving Spouse, his estate.

 

(e) “Board of Directors” means the Board of Directors of the Company.

 

(f) “Cash Balance Participant” means a Participant who is a “Cash Balance
Participant” as defined by the Qualified Plan.

 

(g) “Code” means the Internal Revenue Code of 1986, as amended.

 

(h) “Company” means MeadWestvaco Corporation, a Delaware corporation.

 

(i) “Employer” means the Company and any Affiliate that, with the consent of the
Board of Directors, has adopted the Plan.

 

(j) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

(k) “Gross Pension” means, with respect to any Participant as of any date, the
pension benefit that would be payable to the Participant under a specified
formula of the Qualified Plan (or, where no formula is specified herein, under
all of the Qualified Plan’s formulas, but excluding any supplemental or
restructuring benefit), commencing on such date, if not for the Qualified Plan
Limits.

 

(l) “Legacy Mead Participant” means a Participant who is a Mead Legacy
Participant (as defined by the MeadWestvaco Corporation Retirement Plan for
Salaried and Non-Bargained Hourly Employees) and is eligible to elect to receive
his Frozen December 31, 2002 Accrued Benefit (as defined by such Qualified Plan)
in a lump sum, determined based on the provisions of the Qualified Plan in
effect on January 1, 2009.

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   PAGE 4



--------------------------------------------------------------------------------

(m) “Lump-Sum FAP Component” means the portion of a Legacy Mead Participant’s
Supplemental FAP Benefit that is paid in a lump sum, as described in
Section 4.01(c)(1).

 

(n) “Nominal Commencement Date” means, for any Participant—

 

  (1) For the Participant’s Supplemental Cash Balance Benefit (if any), the
first day of the calendar month coincident with or next following the
Participant’s Termination Date; and

 

  (2) For the Participant’s Supplemental FAP Benefit (if any), the first day of
the calendar month coincident with or next following the later of (A) the
Participant’s Termination Date or (B) the Participant’s 55th birthday;

provided, that for any Participant who (i) had a Termination Date before July 1,
2008, (ii) attained age 55 before January 1, 2009, and (iii) did not begin
receiving his Plan benefit before January 1, 2009, the Nominal Commencement Date
means January 1, 2009.

 

(o) “Participant” means an individual who satisfies the requirements for
participation in the Plan in Section 3.01 and whose accrued benefit under the
Plan has not been forfeited or paid in full.

 

(p) “Plan” means the MeadWestvaco Retirement Restoration Plan, as in effect and
amended from time to time.

 

(q) “Plan Administrator” means the plan administrator appointed pursuant to
Section 5.01(a).

 

(r) “Plan Interest Rate” means the interest rate that is required by the
Qualified Plan for purposes of converting a single-life annuity to a lump-sum
payment commencing as of the Participant’s Nominal Commencement Date. If the
rate required by the Qualified Plan is determined by reference to a yield curve,
the Plan Interest Rate shall mean the first segment of such yield curve.

 

(s) “Predecessor Plans” means the Westvaco Corporation Retirement Income
Restoration Plan, the Mead Corporation Section 415 Excess Benefit Plan, the Mead
Corporation Excess Earnings Benefit Plan and the Westvaco Corporation Excess
Benefit Plan.

 

(t) “Qualified Pension” means, with respect to any Participant as of any date,
the actual pension benefit payable to the Participant under a specified formula
of the Qualified Plan (or, where no formula is specified herein, under all of
the Qualified Plan’s formulas, but excluding any supplemental or restructuring
benefit), commencing on such date.

 

(u) “Qualified Plan” means, for any Participant, the tax-qualified defined
benefit pension plan maintained by the Company or an Affiliate for non-bargained
employees, under which the Participant accrued benefits. Such tax-qualified
defined benefit pension plan shall be (1) the MeadWestvaco Corporation
Retirement Plan for Salaried and Non-Bargained Hourly Employees or (2) the
MeadWestvaco Corporation Envelope Division Retirement Plan for Salaried and
Non-Bargained Hourly Employees.

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   PAGE 5



--------------------------------------------------------------------------------

(v) “Qualified Plan Limits” means the provisions of the Qualified Plan
implementing Section 401(a)(17) or Section 415 of the Code.

 

(w) “Spouse” means the person, if any, to whom a Participant is legally married
under the laws of the state in which the Participant resides, and who qualifies
as a “spouse” within the meaning of 1 U.S.C. § 7.

 

(x) “Supplemental Cash Balance Benefit” means, for any Participant, the portion
(if any) of his Supplemental Pension that is attributable to the Qualified
Plan’s cash balance formula—i.e., the excess (if any) of (i) the Participant’s
Gross Pension calculated under the Qualified Plan’s cash balance formula, over
(ii) the Participant’s Qualified Pension calculated under the Qualified Plan’s
cash balance formula.

 

  (1) For any Cash Balance Participant who does not have a Pre-Cash Balance
Accrued Benefit (as defined by the Qualified Plan) under the Qualified Plan, the
Participant’s Supplemental Pension shall consist entirely of the Participant’s
Supplemental Cash Balance Benefit.

 

  (2) No Participant who is not a Cash Balance Participant shall accrue a
Supplemental Cash Balance Benefit.

 

(y) “Supplemental FAP Benefit” means, for any Participant, the portion (if any)
of his Supplemental Pension that is not attributable to the Qualified Plan’s
cash balance formula—i.e., the excess (if any) of (i) the Participant’s Gross
Pension calculated under the Qualified Plan’s final average pay formula (and any
other formula other than the Qualified Plan’s cash balance formula, but
excluding any supplemental or restructuring benefit), over (ii) the
Participant’s Qualified Pension calculated under the Qualified Plan’s final
average pay formula (and any other formula other than the Qualified Plan’s cash
balance formula, but excluding any supplemental or restructuring benefit).

 

  (1) For any Participant who is not a Cash Balance Participant, such
Participant’s Supplemental Pension shall consist entirely of the Participant’s
Supplemental FAP Benefit.

 

  (2) For any Cash Balance Participant who has a Pre-Cash Balance Accrued
Benefit (as defined by the Qualified Plan), such Participant’s Supplemental FAP
Benefit shall be equal to the excess (if any) of (a) such Pre-Cash Balance
Accrued Benefit, determined without regard to the Qualified Plan Limits, over
(b) such Pre-Cash Balance Accrued Benefit.

 

  (3) No Cash Balance Participant who does not have a Pre-Cash Balance Accrued
Benefit (as defined by the Qualified Plan) under the Qualified Plan shall accrue
a Supplemental FAP Benefit.

 

(z) “Supplemental Pension” means, for any Participant, the benefit (if any)
payable to such Participant under this Plan, which shall equal his Gross Pension
minus his Qualified Pension. For the avoidance of doubt, the value of a
Participant’s Supplemental Pension shall not exceed the value of the sum of his
Supplemental Cash Balance Benefit (if any) and his Supplemental FAP Benefit (if
any).

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   PAGE 6



--------------------------------------------------------------------------------

(aa) “Termination Date” means the date of an individual’s “separation from
service” (within the meaning of Section 409A(a)(2)(A)(i) of the Code) with the
Employers and their Affiliates, as determined by the Company in accordance with
Treas. Reg. § 1.409A-1(h)(1). For purposes of the Plan:

 

  (1) An individual who is on a leave of absence (with the expectation that he
will return) and does not have a statutory or contractual right to reemployment
shall be deemed to have had a “separation for service” on the first date that is
more than six months after the commencement of such leave of absence. However,
if the leave of absence is due to any medically determinable physical or mental
impairment that can be expected to last for a continuous period of six months or
more, and such impairment causes the individual to be unable to perform the
duties of his position of employment or any substantially similar position of
employment, the preceding sentence shall be deemed to refer to a 29-month period
rather than to a six-month period; and

 

  (2) A sale of assets to an unrelated buyer that results in an individual
working for the buyer or one of its affiliates shall not, by itself, constitute
a “separation from service” for such individual unless the Company, with the
buyer’s written consent, so provides in writing 60 or fewer days before the
closing of such sale.

 

2.02. CONSTRUCTION

For purposes of the Plan, unless the contrary is clearly indicated by the
context:

 

(a) The use of the masculine gender shall also include within its meaning the
feminine and vice versa;

 

(b) The use of the singular shall also include within its meaning the plural and
vice versa;

 

(c) The word “include” means to include, but not to be limited to; and

 

(d) Any reference to a statute or section of a statute shall further be a
reference to any successor or amended statute or section, and any regulations or
other guidance of general applicability issued thereunder.

 

2.03. TIMING OF PAYMENTS

 

(a) The phrase “as soon as practicable after” or any similar phrase shall mean
the earliest administratively practicable date after the relevant date or event;
provided that, in accordance with Treas. Reg. § 1.409A-3(b), such date shall be
no later than the later of (1) the last day of the calendar year in which the
relevant date or event occurs or (2) the 90th day following the occurrence of
the relevant date or event.

 

(b) To the extent that any payment under the Plan may be made within a specified
number of days, or as soon as practicable, on or after any date or the
occurrence of any date or event, the date of payment shall be determined by the
Company in its sole discretion, and not by any Participant, beneficiary, or
other individual.

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   PAGE 7



--------------------------------------------------------------------------------

ARTICLE 3. ELIGIBILITY, PARTICIPATION, AND VESTING

 

3.01. ELIGIBILITY AND PARTICIPATION

 

(a) Any individual who was a member of one of the Predecessor Plans immediately
before January 1, 2003, and whose benefits under such Predecessor Plan were
transferred to this Plan as provided in Section 1.01(b), shall be a Participant
in the Plan as of January 1, 2003.

 

(b) Any individual designated by the Plan Administrator as a senior manager or
highly compensated employee whose Qualified Pension is negatively affected by a
Qualified Plan Limit shall be eligible to participate in the Plan as of the date
established by the Plan Administrator.

 

3.02. VESTING

 

(a) A Participant’s Supplemental Pension (if any) shall vest according to the
same schedule that applies for Qualified Plan benefits, as follows:

 

  (1) If the Participant is a Cash Balance Participant, his Supplemental Pension
shall become fully vested after he has three Years of Vesting Service under the
Qualified Plan.

 

  (2) If the Participant is not a Cash Balance Participant, his Supplemental
Pension shall become fully vested after he has five Years of Vesting Service
under the Qualified Plan.

 

(b) If a Participant’s Termination Date occurs before his Supplemental Pension
has become fully vested, he shall forfeit his Supplemental Pension (if any) and
shall not have any right to a benefit or payment under the Plan.

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   PAGE 8



--------------------------------------------------------------------------------

ARTICLE 4. AMOUNT AND PAYMENT OF BENEFITS

 

4.01. AMOUNT OF BENEFITS

 

(a) General Rule. A Participant’s benefit under the Plan (his Supplemental
Pension) shall be equal to the excess, if any, of (i) his Gross Pension over
(ii) his Qualified Pension, each calculated as of the Participant’s Nominal
Commencement Date.

 

(b) Special Rule for Cash Balance Participants Who Accrued Benefits Before
January 1, 2008. The Supplemental Pension (if any) for any Cash Balance
Participant who is entitled to a Supplemental Pension for service before
January 1, 2008 shall consist of (1) a Supplemental FAP Benefit (for service
before January 1, 2008) and (2) a Supplemental Cash Balance Benefit (for service
on and after January 1, 2008).

 

(c) Special Rule for Legacy Mead Participants. The Supplemental FAP Benefit (if
any) for any Legacy Mead Participant shall consist of (i) a Lump-Sum FAP
Component and (ii) an Annuity Component, as follows:

 

  (1) The Lump-Sum FAP Component shall be equal to the portion of the
Participant’s Supplemental FAP Benefit attributable to his Frozen December 31,
2002 Accrued Benefit (as defined by the Qualified Plan)—i.e., the excess (if
any) of (A) such Frozen December 31, 2002 Accrued Benefit, determined without
regard to the Qualified Plan Limits, over (B) the actual amount of such Frozen
December 31, 2002 Accrued Benefit; and

 

  (2) The Annuity Component shall be equal to the excess (if any) of the
Participant’s Supplemental FAP Benefit over his Lump-Sum FAP Component.

 

4.02. FORM AND TIME OF BENEFIT PAYMENTS

 

(a) Form of Payment. Any vested Supplemental Pension shall be paid to the
Participant in the form prescribed by this Section 4.02 (a).

 

  (1) Supplemental Cash Balance Benefit. The Participant’s vested Supplemental
Cash Balance Benefit (if any) shall be paid in lump sum.

 

  (2) Supplemental FAP Benefit. The Participant’s vested Supplemental FAP
Benefit (if any) shall be paid as follows:

 

  (A) Unless the Participant is a Legacy Mead Participant, his vested
Supplemental FAP Benefit shall be paid in the annuity form elected (or deemed to
be elected) by the Participant, in accordance with Section 4.02(d).

 

  (B) If the Participant is a Legacy Mead Participant, (i) his vested Lump-Sum
FAP Component (if any) shall be paid in a lump sum, and (ii) his vested Annuity
Component (if any) shall be paid in the form prescribed by subparagraph (A),
above.

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   PAGE 9



--------------------------------------------------------------------------------

(b) Time of Payment. Payment of a Participant’s vested Supplemental Pension (if
any) shall commence on the following Actual Commencement Date:

 

  (1) The Actual Commencement Date for the Participant’s vested Supplemental
Cash Balance Benefit (if any) shall be the first day of the seventh calendar
month that begins after the Participant’s Termination Date; and

 

  (2) The Actual Commencement Date for the Participant’s vested Supplemental FAP
Benefit (if any) shall be the later of (A) the first day of the seventh calendar
month that begins after the Participant’s Termination Date or (B) the first day
of the calendar month coincident with or next following the Participant’s 55th
birthday;

provided, that for any Participant who (i) had a Termination Date before July 1,
2008, (ii) attained age 55 before January 1, 2009, and (iii) did not begin
receiving his Plan benefit before January 1, 2009, the Actual Commencement Date
shall be a date during 2009, determined by the Plan Administrator.

If a Participant is not living on his Actual Commencement Date, no Supplemental
Pension shall be paid to the Participant, but a death benefit may be payable to
his Beneficiary under Section 4.03.

The time of payment of benefits to any Participant who has had a Termination
Date shall not be affected in any way by a subsequent rehire. For example,
payments that are required by the schedule set forth above shall not be
suspended or otherwise delayed by reason of a Participant’s rehire.

 

(c) Make-up Payment. If a Participant’s Actual Commencement Date occurs after
his Nominal Commencement Date, the first payment to the Participant shall
include an amount equal to:

 

  (1) The sum of all of the payments that would have been made on or before the
Actual Commencement Date if payments had commenced on the Participant’s Nominal
Commencement Date; plus

 

  (2) Interest, at the Plan Interest Rate, on each payment described in
paragraph (1), above, calculated from the date on which the payment would have
been made if payments had commenced on the Nominal Commencement Date to the
Actual Commencement Date.

 

(d) Election of Annuity Form of Payment.

 

  (1) Annuity Forms Permitted. Each Participant who has accrued a vested
Supplemental FAP Benefit that is payable in the form of an annuity shall have a
right to elect that such annuity be paid in one of the following annuity forms:

 

  (A) 50% or 100% Joint and Survivor Annuity; or

 

  (B) Single-Life Annuity.

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   PAGE 10



--------------------------------------------------------------------------------

Each annuity form listed above shall be defined by the terms of the Qualified
Plan, disregarding any provision of the Qualified Plan that would result in any
such annuity form not qualifying as a “life annuity” under Treas. Reg.
§ 1.409A-2(b)(2)(ii). The monthly amount payable under each annuity form listed
above shall be actuarially equivalent to the monthly amount payable in the form
of a Single-Life Annuity, determined using the actuarial assumptions prescribed
by the Qualified Plan.

 

  (2) Election Procedures.

 

  (A) Subject to the requirements of subparagraph (B), below, a Participant
shall make any election under this Section 4.02(d) on the form prescribed by the
Plan Administrator, during an election period established by the Plan
Administrator that ends no later than 20 business days before the Participant’s
Nominal Commencement Date. If a Participant fails to file a valid election of an
annuity form under this Section 4.02(d) during his election period, his
Supplement FAP Benefit (excluding any Lump-Sum FAP Component) shall be paid in
the following annuity form:

 

  (i) If the Participant is married, a Qualified Joint and Survivor Annuity, as
defined by the Qualified Plan—i.e., a joint and 50% surviving spouse annuity; or

 

  (ii) If the Participant is not married, a Single-Life Annuity.

 

  (B) A married Participant’s election to receive a benefit in the form of a
Single-Life Annuity shall be effective only if the Participant’s Spouse consents
to such form of payment in accordance with such procedures as are established by
the Plan Administrator.

 

4.03. DEATH BENEFITS

 

(a) Death Before Nominal Commencement Date. If a Participant dies before his
Nominal Commencement Date, his Beneficiary shall be entitled to receive a death
benefit under the Plan if (i) a vested death benefit is payable on the
Participant’s behalf under the Qualified Plan, and (ii) the amount of such death
benefit under the Qualified Plan is reduced by reason of a Qualified Plan Limit.

 

  (1) Amount. The amount of the death benefit payable under this Section 4.03
shall be equal to the excess (if any) of (A) the death benefit that would be
payable under the Qualified Plan if not for the Qualified Plan Limits, over
(B) the actual death benefit payable under the Qualified Plan, each determined
as of the commencement date prescribed by paragraph (2), below.

 

  (2) Form and Time of Payment. The death benefit prescribed by paragraph (1),
above, shall be paid to the Participant’s Beneficiary as follows:

 

  (A) Any portion of the death benefit that is attributable to the Qualified
Plan’s cash balance formula shall be paid in a lump sum on the first day of the
month next following the Participant’s death (or as soon as practicable
thereafter).

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   PAGE 11



--------------------------------------------------------------------------------

  (B) Any remaining portion of the death benefit shall be paid in the form
prescribed by this Section 4.03(a)(2)(B), commencing on the later of (I) the
first day of the month next following the Participant’s death (or as soon as
practicable thereafter) or (II) the first day of the month coincident with or
next following the date on which the Participant would have attained age 55:

 

  (i) Unless the Participant was a Legacy Mead Participant, the portion of the
death benefit not described in subparagraph (A), above, shall be paid in the
form of a single-life annuity over the Beneficiary’s life.

 

  (ii) If the Participant was a Legacy Mead Participant, (I) the portion of the
death benefit attributable to the Participant’s Frozen December 31, 2002 Accrued
Benefit (if any) shall be paid in a lump sum, and (II) the remainder of the
death benefit (if any) shall be paid in the form prescribed by clause (i),
above.

 

(b) Death After Nominal Commencement Date but Before Actual Commencement Date.
If a Participant dies after his Nominal Commencement Date but before his Actual
Commencement Date, the Participant’s Beneficiary shall be entitled to receive
the death benefits (if any) prescribed by paragraphs (1) and (2), below.

 

  (1) The amount prescribed by this paragraph (1) is:

 

  (A) The sum of all of the payments that would have been made to the
Participant on or before the date of the Participant’s death if payments had
commenced on the Nominal Commencement Date; plus

 

  (B) Interest, at the Plan Interest Rate, on each payment described in
subparagraph (A), above, calculated from the date on which the payment would
have been made if payments had commenced on the Nominal Commencement Date to the
date on which payment is actually made.

Such amount prescribed by this paragraph (1) shall be paid as soon as
practicable after the Participant’s death.

 

  (2) If the Participant elected an annuity form with a survivor benefit, his
Beneficiary with respect to such survivor benefit shall receive such survivor
benefit, commencing on the first day of the month next following the
Participant’s death (or as soon as practicable thereafter).

 

(c) Death After Actual Commencement Date. If a Participant dies after his Actual
Commencement Date, no death benefit shall be paid on the Participant’s behalf
unless the Participant elected to receive any portion of his benefit in the form
of an annuity with a survivor benefit. If the Participant elected an annuity
form with a survivor benefit, his Beneficiary with respect to such survivor
benefit shall receive such survivor benefit, commencing on the first day of the
month next following the Participant’s death (or as soon as practicable
thereafter).

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   PAGE 12



--------------------------------------------------------------------------------

ARTICLE 5. PLAN ADMINISTRATION

 

5.01. PLAN ADMINISTRATOR

 

(a) The committee appointed by the Company’s chief executive officer to
administer the Qualified Plan shall also administer this Plan, unless the
Company’s chief executive officer appoints different individuals to administer
this Plan.

 

(b) The Plan Administrator shall adopt such procedures and rules as it deems
necessary or advisable to administer the Plan.

 

(c) Any administrator under this Plan may employ one or more persons to render
advice with regard to any responsibility such administrator has under the Plan.

 

(d) All costs and expenses and fees of the Plan Administrator shall be borne by
the Employers, which also shall bear all other costs and expenses incurred in
administering the Plan.

 

5.02. INTERPRETATIONS

All interpretations pertaining to facts or provisions of the Plan made by the
Plan Administrator shall be made in the complete and exclusive discretion of the
Plan Administrator and shall be binding and conclusive on all parties. The Plan
Administrator shall have the complete and exclusive discretion to resolve
ambiguities and inconsistencies in the language of the Plan and to supply
omissions in the language of the Plan.

 

5.03. ELECTIONS AND DESIGNATIONS

All elections and designations that Participants are required or permitted to
make under the Plan shall be made in writing or electronically in the form
prescribed by the Plan Administrator (or its designees).

 

5.04. CLAIMS

Claims for participation in or benefits under the Plan shall be filed in
accordance with procedures established by the Plan Administrator, in such form
as shall be acceptable to the Company. In the absence of a separate written
claims procedure, the claims procedure under the Qualified Plan shall apply
under the Plan.

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   PAGE 13



--------------------------------------------------------------------------------

ARTICLE 6. AMENDMENT, MERGER, AND TERMINATION OF PLAN

 

6.01. AMENDMENT OF THE PLAN

 

(a) The Company reserves the right, at any time and from time to time, to amend
in whole or in part, either retroactively or prospectively, any or all of the
provisions of this Plan without notice to or the consent of any Participant or
beneficiary hereunder; provided, however, that no amendment shall have any
retroactive effect to deprive any Participant of his vested benefit already
accrued, other than an amendment that the Company determines is necessary or
appropriate to conform the Plan to mandatory provisions of applicable federal or
state laws, regulations, or rulings, or to secure or maintain favorable tax
treatment of benefits accrued under the Plan.

 

(b) Any amendment of this Plan may be adopted by resolution of the Board of
Directors. In addition, the Chairman of the Board of Directors, the Chief
Executive Officer of the Company, the President of the Company, and the Senior
Vice President of the Company with responsibility for Human Resources may make
any amendment in writing which (1) may be necessary or desirable to improve the
administration of the Plan, so long as such amendment does not materially affect
the substance of the Plan or the level of benefits the Plan provides, or (2) may
be required to comply with various federal and state laws (including tax laws
that might result in any adverse tax consequences to any Participant, Employer,
or any of their Affiliates). All amendments shall be filed with the Secretary of
the Company.

 

6.02. TERMINATION OF THE PLAN

 

(a) Reservation of Right to Terminate. Although the Company expects to continue
the Plan indefinitely, the Company reserves the right to terminate the Plan at
any time, partially or in its entirety, without notice to or the consent of any
Participant or Beneficiary, by written resolution of the Board of Directors.

 

(b) Date of Termination. If the Board of Directors adopts a resolution to
terminate the Plan, the Plan shall be terminated as of a date to be specified in
the resolution.

 

(c) Rights of Affected Participants. In the event of a termination or partial
termination of the Plan, benefits under the Plan shall cease to accrue. However,
service after the termination date will count for vesting purposes and the form
and time of payment of benefits under the Plan shall not change, unless (1) the
Participant consents otherwise and (2) the Company determines that the change
would not result in adverse tax consequences under section 409A of the Code
(e.g., the change is permitted by Treas. Reg. § 1.409A-3(j)(4)(ix)).

 

6.03. DESIGN DECISIONS

Decisions regarding the design of the Plan shall be made in a settlor capacity.
The act of modifying, altering, amending, or terminating the Plan shall be taken
on behalf of the Company as employer sponsor of the Plan, and shall not be
construed under any circumstances as an act taken in a fiduciary capacity under
or with respect to the Plan.

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   PAGE 14



--------------------------------------------------------------------------------

ARTICLE 7. MISCELLANEOUS PROVISIONS

 

7.01. EMPLOYMENT RIGHTS NOT AFFECTED BY PLAN

The adoption and maintenance of the Plan shall not be deemed to constitute a
contract between the Company or an Affiliate and any employee or other service
provider. Nothing herein contained shall be deemed to give to any individual the
right to be retained in the employ of the Company or an Affiliate or to
interfere with the right of the Company or an Affiliate to discharge any service
provider.

 

7.02. INTEGRATION CLAUSE

No Participant, surviving spouse, beneficiary, alternate payee, or any other
person shall be entitled to or have any vested right in or claim to a benefit
under the Plan, except as expressly provided herein. The Employer may from time
to time issue to Participants one or more booklets or brochures or make
presentations summarizing the Plan. In the event of any conflict between the
terms of the Plan document or any trust agreement and the terms of any such
booklets, brochures, and presentations summarizing the Plan, the terms of the
Plan document and any trust agreement shall control.

 

7.03. DOUBT AS TO IDENTITY

 

(a) If, after reasonable efforts, the Plan Administrator is unable to determine
the whereabouts of any person entitled to payment hereunder, the required
payment to such person shall be deemed made at the time prescribed by the
applicable payment schedule, and the Plan Administrator shall take (or cause to
be taken) all steps that it determines to be reasonably appropriate to avoid a
violation of section 409A of the Code (e.g., withholding income taxes at the
time of each deemed payment, and depositing the amount withheld with the
Internal Revenue Service). For purposes of the preceding sentence, notice by
registered mail sent to such person’s most recent address (as reflected in the
Plan records) shall be deemed to constitute reasonable efforts to locate such
person. Subject to the requirements of section 409A of the Code, if such person
subsequently makes a proper claim to the Company for such sum, the Company may
in its discretion pay to such person the net amount (after withholding) of the
deemed payment described in this Section 7.03.

 

(b) If a payment is made to a Participant, Beneficiary, or former Spouse as
provided under the Plan, the payment is not returned as being undeliverable, and
the check on which the payment is made is not presented for payment before such
time as the check expires, then the amount of the check may be forfeited.
However, subject to the requirements of section 409A of the Code, if such
Participant, Beneficiary, or former Spouse subsequently makes a proper claim for
the amount of the uncashed benefit check, the Company may in its discretion
issue a replacement check.

 

7.04. CONSISTENCY OF PAYMENT FORMS IN BENEFIT CALCULATIONS

For purposes of calculating any benefit payable under the Plan, any amount that
would be payable under a Qualified Plan if not for the Qualified Plan Limits and
any amount that is actually payable under the Qualified Plan shall be determined
based on consistent

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   PAGE 15



--------------------------------------------------------------------------------

assumptions with respect to time(s) and form(s) of payment. For example, if a
Participant’s Qualified Pension is expressed in the form of a single-life
annuity starting as of the Participant’s Nominal Commencement Date, his Gross
Pension shall also be expressed in the form of a single-life annuity starting on
the Participant’s Nominal Commencement Date, without regard to the time(s) or
form(s) in which the Participant’s Supplemental Pension and Qualified Pension
are actually paid.

 

7.05. DISCRETION TO ACCELERATE PAYMENTS

Notwithstanding any other provision of the Plan, the Plan Administrator shall
have discretion to accelerate payments of benefits under the Plan to the extent
(and only to the extent) permitted by Treas. Reg. § 1.409A-3(j)(i) through
(xiv).

 

7.06. PAYMENT MEDIUM

All payments under this Plan shall be made in cash.

 

7.07. OBLIGATIONS TO MAKE PAYMENTS

Any obligation to make a payment under the Plan shall be an obligation of the
applicable Employer or, in the sole discretion of the Company, of the Company.
The Company and any Employer may satisfy any obligation to make a payment
hereunder by (a) making the payment, or (b) causing another party, such as an
Affiliate or the trustee of an unsecured trust, to make the payment.

 

7.08. LIABILITY LIMITED

Except as otherwise provided by applicable law, no liability shall attach to or
be incurred by the shareholders, directors, officers, or employees of the
Company or any Affiliate under or by reason of any of the terms and conditions
contained in the Plan or in any of the contracts procured pursuant thereto or
implied therefrom.

 

7.09. OVERPAYMENTS

To the extent permitted by section 409A of the Code, if any overpayment of
benefits is made under the Plan, the amount of the overpayment may be set off
against further amounts payable to or on behalf of the person who received the
overpayment until the overpayment has been recovered. The foregoing remedy is
not intended to be exclusive.

 

7.10. INCAPACITY AND MINOR STATUS

If any person is a minor or unable to care for his affairs because of illness or
accident, unless a duly qualified guardian or other legal representative has
been appointed, any payment due from the Plan to that person may be paid, for
the benefit of such person, to his spouse, parent, brother, sister, or other
person deemed by the Plan Administrator to have incurred expenses for such
person. Such payment, to the extent thereof, shall discharge all liability for
such payment under the Plan.

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   PAGE 16



--------------------------------------------------------------------------------

7.11. ASSIGNMENT AND LIENS

 

(a) Subject to Section 7.11(b), the right of any person to any benefit or
payment under the Plan shall not be subject to alienation, transfer, assignment,
or encumbrance, or otherwise subject to lien, and any such attempt to alienate,
transfer, assign, or encumber any benefit or payment under the Plan shall be
null and void.

 

(b) Section 7.11(a) shall not apply to payments made pursuant to a qualified
domestic relations order (as defined by section 414(p)(1)(A) of the Code)
applicable to this Plan. Any domestic relations order shall be subject to the
terms of the Qualified Plan with respect to any such order, except that all
qualified domestic relations orders shall be construed and executed in a manner
consistent with the terms of the Plan and the requirements of section 409A of
the Code.

 

7.12. WITHHOLDING TAXES

The Plan Administrator may make any appropriate arrangements to deduct from all
amounts paid under the Plan, or to collect, any taxes reasonably determined to
be required to be withheld under applicable laws. Irrespective of whether
withholding is required, the Participant, Beneficiary, or surviving or former
Spouse, as the case may be, shall bear all taxes on amounts paid under the Plan,
on any imputed income resulting from the operation of the Plan, and on any other
payments or compensation from the Company or an Affiliate.

 

7.13. TITLES AND HEADINGS NOT TO CONTROL

The titles to articles and the headings of sections, subsections, paragraphs,
and clauses in the Plan are placed herein for convenience of reference only, and
in the event of any conflict, the text of the Plan, rather than such titles or
headings, shall control.

 

7.14. NOTICE OF PROCESS

In any action or proceeding involving the Plan, the Company and the Plan
Administrator are the only necessary parties, and no Participant, Beneficiary,
former Spouse, or other person having or claiming to have an interest under the
Plan shall be entitled to any notice of process unless such notice is required
by applicable law.

 

7.15. GOVERNING LAW AND LIMITATION ON ACTIONS

 

(a) Effective July 17, 2006, the Plan shall be construed, administered, and
regulated in accordance with the provisions of federal law, and, to the extent
not preempted thereby, in accordance with the laws of the Commonwealth of
Virginia, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan to the substantive
law of another jurisdiction.

 

(b)

No claim for non-payment or underpayment of benefits allegedly owed under the
Plan (regardless of whether such benefits are allegedly due under the terms of
the Plan or by reason of any law) may be filed in court until the claimant has
exhausted the claims review procedures established in accordance with
Section 5.04. Claims for underpayment of benefits must be filed in a court with
jurisdiction to hear the claim no later than 36 months after the date when the
distribution of the benefit commenced.

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   PAGE 17



--------------------------------------------------------------------------------

Claims for non-payment of benefits must be filed in a court with jurisdiction to
hear the claim no later than 36 months after the date when the first payment was
allegedly due. The running of the 36-month limitations period shall be suspended
during the time that any request for review of the claim pursuant to Section
5.04 is pending before the Plan Administrator. The foregoing limitations period
is expressly intended to replace and to supersede any limitations period that
might otherwise be deemed applicable under state or federal law in the absence
of this Section 7.15. Claims filed after the expiration of the limitations
period prescribed by this Section 7.15 shall be deemed to be time-barred.

 

7.16. CLASS ACTION FORUM SELECTION CLAUSE

 

(a) To the fullest extent permitted by law, any lawsuit associated with a
putative class action lawsuit relating in any way to the Plan or the
administration of the Plan shall be filed in one of the following jurisdictions:
(1) the jurisdiction in which the Plan is principally administered or (2) the
jurisdiction in which the largest number of putative class members resides (or
if that jurisdiction cannot be determined, the jurisdiction in which the largest
number of class members is reasonably believed to reside). If any such lawsuit
is filed in a jurisdiction other than the one described in the previous
sentence, then the Plan, any Plan affiliates, and all alleged Plan participants
shall take all necessary steps to have the lawsuit removed to, transferred to,
or re-filed in the jurisdiction described in the previous sentence.

 

(b) This Section 7.16 does not relieve any putative litigant or class member of
any obligation existing under the Plan or by law to exhaust administrative
remedies (including the applicable claims procedures) before initiating
litigation or to comply with the limitation of actions provision set forth in
Section 7.15(b).

 

7.17. SEVERABILITY

If any provision of the Plan should be held illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining parts of the Plan,
and the Plan shall be construed and enforced as if such illegal or invalid
provision had never been inserted herein.

 

7.18. COMPLETE STATEMENT OF PLAN

This document is a complete statement of the Plan and, as of the effective date
hereof, supersedes all prior plan documents.

*        *        *        *        *

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   PAGE 18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned has executed this restatement of the Plan.

 

 

/s/ John A. Luke, Jr. John A. Luke, Jr. Chairman and Chief Executive Officer

APPROVALS

LAW DEPARTMENT

 

By  

/s/ John J. Carrara

  John J. Carrara  

Associate General Counsel and

Assistant Secretary

 

FILED:   December 30, 2008

 

By  

/s/ Wendell L. Willkie, II

  Wendell L. Willkie, II   Senior Vice President, General Counsel and Secretary

 

 

MEADWESTVACO RETIREMENT RESTORATION PLAN   2009 RESTATEMENT   PAGE 19